Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1, 3, and 7-11 are pending and are allowed herein.
	Claim 11 is amended herein.
Authorization for this Examiner’s amendment was given in an interview with Douglas Mueller on 09/16/2021.
The requirement for election/restriction is withdrawn herein.
The application has been amended as follows: 

11. (Rejoined and Currently Amended) A process for preparing the composition as claimed in claim 1, comprising preparing or providing a gel of polysilicone-11 in a volatile oil, , and mixing the gel of polysilicone-11 and the gel of organomodified clay.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closes prior art remains Lee et al (US 2009/0269374).  In the response filed 07/13/2021 Applicant correctly pointed out that while some utilize the terms polysiloxane-11 and dimethicone/vinyl-dimethicone crosspolymer synonymously, this is not a true synonym.  Applicant further pointed to the data in their specification which evidences that polysiloxane-11 and dimethicone/vinyl-dimethicone crosspolymer result in divergent results when placed in compositions that parallel each other.  As such, in view of Applicant’s unexpected results, one of ordinary skill in the art would not have arrived at the instantly claimed invention without the use of improper hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR LOVE/Primary Examiner, Art Unit 1611